MEMORANDUM OF DECISION
On appeal from the allowance of his father’s will by the Probate Court, Piscata-quis County, Robert Van Sickler challenges only the court’s finding that the will was not the product of undue influence. Our review of the record reveals ample evidence to support the conclusion below that the contestant had failed to sustain his burden of proof. See 18-A M.R.S.A. § 3-407; Estate of Turf, 435 A.2d 1087, 1090 (Me.1981).
By cross-appeal the appellee complains of the failure of the Probate Court to award costs. 18-A M.R.S.A. § 1-601 and M.R.Prob.P. 54(d)(1) authorize the award of costs in the discretion of the court. Estate of Mitchell, 443 A.2d 961, 964 (Me.1982). There was no abuse of discretion in this instance.
Accordingly, we affirm the judgment of the Probate Court.
The entry is:
Judgment affirmed.
Costs on appeal awarded to appellee.
All concurring.